Houghton, J.
¶35 (concurring) — I concur but write separately to explain my departure from my agreement with State v. Madrid, 145 Wn. App. 106, 192 P.3d 909 (2008) . As the majority notes, “[D]ifferent panels of our court have held that former RCW 26.50.110(1) [(2006)] is unambiguous and that a no-contact order violation is not a criminal offense unless the violation was one for which an arrest is required under RCW 10.31.100(2).” Majority at 308 n.1. I served on one of those panels, concurring in Madrid. In State v. Wofford, 148 Wn. App. 870, 201 P.3d 389 (2009) , I wrote a separate concurrence explaining my reconsideration of Madrid. For the reasons set forth here and in Wofford, I find no reversible error here and I affirm.
*318f 36 Hunt, J. (concurring) — I concur. But I write separately to explain my departure from my previous concurrences with contrary holdings in State v Madrid, 145 Wn. App 106, 192 P.3d 909 (2008), and State v Hogan, 145 Wn. App. 210, 192 P.3d 915 (2008). Unlike Judge Houghton, also writing a separate concurrence, I did not sit on the panel that recently decided State v Wofford, 148 Wn. App. 870, 201 P.3d 389 (2009), in which she similarly departed from her previous contrary position in Madrid.
¶37 Judge Armstrong’s majority opinions in both Wofford and the instant case, Allen, together with Division One’s decision in Bunker,4 persuade me (1) to consider the effect of the legislature’s 2007 amendment and its accompanying findings on the meaning of former RCW 26.50-.110(1) (2006)5 as it applies here and (2) to reconsider our earlier interpretation of this statute in Madrid and Hogan. Although I believe our “corollary to the last antecedent rule” analysis in Madrid and Hogan was grammatically correct, I also believe that Wofford and Bunker are jurisprudentially correct in relying on the 2007 amendment to former RCW 26.50.110(1) (2006), removing the cross-reference to RCW 10.31.100(2), as indicative of the legislature’s intent that all violations of no-contact orders are gross misdemeanors.
I. Madrid
¶38 Unlike the panels in Wofford and Allen, the panel in Madrid did not consider whether the 2007 amendment shed light on the legislature’s intent for former RCW 26.50.110(1) (2000), primarily because the issue was not before us.6 Neither party in Madrid addressed whether the *319legislature’s 2007 amendment had any effect on former RCW 26.50.110(1) (2000).7 Thus, we focused our analysis on “the criminal statutes in effect at time the crime was committed,” i.e., the 2000 amendment’s inclusion of the cross-reference to RCW 10.31.100(2). Madrid, 145 Wn. App. at 113. We noted the 2007 legislature’s “findings that it meant ‘to restore and make clear its intent that a willful violation of a no-contact provision of a court order is a criminal offense and shall be enforced accordingly to preserve the integrity and intent of the domestic violence act.’ Laws of 2007, ch. 173, § 1.” Id.
¶39 But neither party argued, nor did we consider, that these 2007 amendment findings were an expression of the legislature’s intent to depart from the general rule of applying the criminal statute in effect at the time the crime was committed. Thus, we followed RCW 10.01.0408 and focused on
whether the legislature’s addition of the cross reference to RCW 10.31.100(2) in 2000 made RCW 26.50.110(1) ambiguous such that we should (1) apply the rule of lenity, or (2) look outside the statute’s plain meaning for legislative intent.
Madrid, 145 Wn. App. at 114. Although both parties in Madrid argued that former RCW 26.50.110(1) was ambiguous, we held that the statute was not ambiguous. Therefore, we did not apply the rule of lenity or look “look outside the statute’s plain meaning for contrary legislative intent.” Id.
¶40 We then held:
A careful reading of former RCW 26.50.110(1) shows that it is not ambiguous. According to the amended statute’s plain language, the State could not convict an individual of a gross misdemeanor violation of a protection order under chapter 26.50 RCW unless the violation warranted an arrest under RCW 10.31.100(2)(a) or (b).
*320Id. As I have already noted, however, we did not address in Madrid the pivotal issue that undergirds the contrary holdings in Wofford, Bunker, and Allen.
H. Hogan
¶41 In Hogan, decided about the same time as Madrid, we focused on the “corollary to the last antecedent rule” of statutory construction based on Hogan’s following argument:
[F]ormer RCW 26.50.110(1) criminalized only violations “for which an arrest is required under RCW 10.31.100(2)(a) or (b).” [Clerk’s Papers] at 30. Hogan based his argument on the legislature’s placement of the comma immediately preceding this phrase. Referencing the corollary to the last antecedent rule and legislative history, Hogan convinced the trial court that the State failed to prove his violations were crimes under former RCW 26.50.110(1).
Hogan, 145 Wn. App. at 214. Hogan persuaded us, too.
¶42 Both parties in Hogan filed their briefs before the effective date of the 2007 amendment. Thus, as in Madrid, in Hogan the State did not argue that the legislature’s 2007 amendment shed light on its intended meaning of the interplay between former RCW 26.50.110(1) and RCW 10.31.100(2)(a) or (b). And, as in Madrid, our analysis in Hogan did not address this point. Instead, we focused on the history of former RCW 26.50.110(1) and the legislature’s 2000 amendment, which added the cross-reference to RCW 10.31.100(2)(a) or (b), apparently in response to a 1996 Washington Supreme Court case, for which the United States Supreme Court denied certiorari in 2000.9
*321III. Bunker and Wofford
¶43 Like Judge Quinn-Brintnall, who expressly agreed with Bunker in her dissent in Hogan, 145 Wn. App. at 221, 223,10 I now also find persuasive the following analysis in Bunker,11 which Division One of our court filed several weeks before we filed Madrid and Hogan:
[T]raditional principles of statutory construction also demonstrate that the legislature always intended to criminalize violations of domestic violence no-contact orders. Contending that this is not the case, Bunker and Williams make much of the “last antecedent rule” and the rule of lenity (albeit without ever articulating precisely how those rules apply to former RCW 26.50.110). In basing their statutory interpretation argument solely on these rules, however, Bunker and Williams ignore more fundamental principles of statutory construction.
The last antecedent rule states that “ ‘unless a contrary intention appears in the statute, qualifying words and phrases refer to the last antecedent. . . . Yet the presence of a comma before the qualifying phrase is evidence the qualifier is intended to apply to all antecedents instead of only the immediately preceding one.’ ” City of Spokane v. Spokane County, 158 Wn.2d 661, 673, 146 P.3d 893 (2006) (internal citations and *322quotation marks omitted) (quoting Berrocal v. Fernandez, 155 Wn.2d 585, 593,121 P.3d 82 (2005)). Thus, as applied to former RCW 26.50.110, this rule would appear to support Bunker’s and Williams’s contention that the phrase “for which an arrest is required under RCW 10.31.100(2)(a) or (b)” modifies every preceding clause, up to and including the phrase “violation of the restraint provisions.” Moreover, if the last antecedent rule were the sole principle of statutory construction[12] applicable to former RCW 26.50.110, the statute would indeed appear to allow the imposition of criminal penalties for only those no-contact order violations for which the legislature has made arrest mandatory.
By urging us to rely exclusively on the last antecedent rule, however, Bunker and Williams effectively encourage us to disregard the principle that “[a]n act must be construed as a whole, considering all provisions in relation to one another and harmonizing all rather than rendering any superfluous.” State v. George, 160 Wn.2d 727, 738, 158 P.3d 1169 (2007). This we will not do.
Even a cursory examination of former RCW 26.50.110’s other subsections reveals that the legislature did not intend for contempt of court sanctions to be the primary penalty for domestic violence no-contact order violations. See former RCW 26.50.110(3) [(2000)] (“violation of an order issued under this chapter, chapter 7.90,10.99, 26.09, 26.10, 26.26, or 74.34 RCW, or of a valid foreign protection order as defined in RCW 26.52.020, shall also constitute contempt of court” (emphasis added)). Moreover, Bunker and Williams fail to explain why, if the legislature had not intended to impose criminal penalties for violations of domestic violence no-contact orders, it has required that each and every no-contact order issued by a court proclaim that “[v]iolation of this order is a criminal offense.” RCW 10.99.040(4)(b). An appellate court “may not interpret any part of a statute as meaningless or superfluous.” State v. Lilyblad, 163 Wn.2d 1, 11, 177 P.3d 686 (2008). To give former *323RCW 26.50.110(1) the construction that Bunker and Williams seek would be to do precisely that with respect to these provisions.
. . . Notwithstanding the last antecedent rule, the structure of the statute as a whole indicates that the legislature intended the phrase “for which an arrest is required under RCW 10.31.100(2)(a) or (b)” to modify the previous two complete clauses, respectively. That is, “RCW 10.31.100(2)(a)” refers to the clause “or of a provision excluding the person from a residence, workplace, school, or day care, or of a provision prohibiting a person from knowingly coming within, or knowingly remaining within, a specified distance of a location,” while “RCW 10.31.100(2) . . . (b)” refers to “or of a provision of a foreign protection order specifically indicating that a violation will be a crime.” Former RCW 26.50.110 [(2000)].[13]
The legislature has amended RCW 26.50.110 explicitly to clarify that the construction of the statute that Bunker and Williams seek is incorrect. That amendment applies retroactively to Bunker and Williams because it was for the sole purpose of removing a statutory ambiguity and changed no substantive law.
Bunker, 144 Wn. App. at 418-20 (some alterations in original).14 In Wofford, we relied heavily on the above analysis in Bunker. In turn, we rely heavily on Wofford here in Allen.
*324IV. 2007 Amendment
¶44 As we noted in Wofford, as long as there has not been an intervening contradictory judicial construction of a statute, we may look to a statute’s subsequent history to help determine the legislature’s intent where, as here, the legislature has indicated in the subsequent legislation that the new legislation was intended to clarify the previous version of the statute. Wofford, 148 Wn. App. at 879 (quoting Woods v. Bailet, 116 Wn. App. 658, 665, 67 P.3d 511 (2003)); see also Rozner v. City of Bellevue, 116 Wn.2d 342, 349, 804 P.2d 24 (1991); State v. Posey, 130 Wn. App. 262, 274, 122 P.3d 914 (2005), aff’d in relevant part, rev’d in part on other grounds, 161 Wn.2d 638, 167 P.3d 560 (2007); Littlejohn Constr. Co. v. Dep’t of Labor & Indus., 74 Wn. App. 420, 427, 873 P.2d 583 (1994).
¶45 We filed our decisions in Madrid and Hogan after, not before, the 2007 amendments; thus, the 2007 amendments did not contravene any appellate decisions of which I am aware. Therefore, under Posey, (1) in Madrid, we should have considered the legislature’s 2007 amendment to the statute if the parties had asserted its removal of the cross-reference to RCW 10.31.100(2) as controlling and (2) in Hogan, instead of relying on the legislature’s 2000 amendment, which added the cross-reference to RCW 10-.31.100(2), we should have considered the 2007 amendment, which removed the cross-reference in order to “ ‘restore and make clear its intent that a willful violation of a no-contact provision of a court order is a criminal offense.’ ” Madrid, 145 Wn. App. at 113 (quoting Laws of 2007, ch. 173, §1).
¶46 Accordingly, I now depart from Madrid and Hogan, concur in Judge Armstrong’s analysis here, join him in holding that under RCW 26.50.110(1) any willful violation *325of a no-contact provision of a court order is a criminal offense, and affirm.15

 State v. Bunker, 144 Wn. App. 407, 418-20, 183 P.3d 1086 (2008).


 We note that the legislature also amended this statute in 2006. See Laws of 2006, ch. 138 § 25. The amendments are not relevant here.


 We noted only that the 2007 legislature “removed the cross-reference to RCW 10.31.100(2), on which Madrid relied. See Laws of 2007, ch. 173, § 2.” Madrid, 145 Wn. App. at 113.


 See id. at 113 n.10. Instead, Madrid focused on the rule of lenity. And the State argued that “the legislature created an unintended statutory ambiguity when it amended several domestic violence statutes in 2000, including adding the cross reference in former RCW 26.50.110(1) to RCW 10.31.100(2).” Id. at 113.



 Id.



 We noted in Hogan:
Our Supreme Court interpreted an even earlier version of RCW 26.50.110 (1996) in State v. Chapman, 140 Wn.2d 436, 448, 998 P.2d 282, cert. denied, 531 U.S. 984 (2000); but the legislature amended RCW 26.50.110 in 2000. Before this amendment, violation of a domestic violence no-contact order under former RCW 10.99.050(2) (1997) was a gross misdemeanor and a third violation was a felony. But in 2000, the legislature amended the statute, moving most of the *321language to RCW 26.50.110 and adding the “for which an arrest is required under RCW 10.31.100(2)(a) or (b)” language at issue in this case. Laws op 2000, ch. 119, § 24. Accordingly, Chapman, is no longer binding precedent on this court.
Before we continue our analysis, we note that the legislature unanimously amended RCW 26.50.110(1) during the 2007 session. See Laws op 2007, ch. 173. The legislature removed the cross-reference to RCW 10.31.100(2), which Hogan relies on here. See Laws op 2007, ch. 173, § 2. The legislature also stated in its findings that it meant “to restore and make clear its intent that a willful violation of a no-contact provision of a court order is a criminal offense and should be enforced accordingly to preserve the integrity and intent of the domestic violence act.” Laws of 2007, ch. 173, § 1.
Hogan, 145 Wn. App. at 215.


 Because the Hogan majority found the statute -unambiguous, we did not address Bunker or its analysis. Hogan, 145 Wn. App. at 218 n.4. Nor did we address Bunker in Madrid.


 The Washington Supreme Court recently granted review of Bunker. 165 Wn.2d 1003 (2008). As of the date we filed this opinion, we are unaware of whether Bunker has been set for oral argument.


12 I acknowledge that Division One’s characterization of the “last antecedent rule” as a principle of statutory construction differs somewhat from my characterization of the rule as a “grammatical rule.” This difference in characterization does not affect my analysis and agreement with Division One that we must look to the legislature’s express intent that its 2007 amendment “clarify” RCW 26.50.110.


13 Holding that the rule of lenity did not apply, the Bunker court ruled:
The rule of lenity is similarly unavailing to the argument advanced by Bunker and Williams. “[U]nder the rule of lenity, where two possible statutory constructions are permissible, we construe the statute strictly against the State in favor of a criminal defendant.” State v. B.E.K., 141 Wn. App. 742, 745, 172 P.3d 365 (2007) (citing State v. Gore, 101 Wn.2d 481, 485-86, 681 P.2d 227 (1984)). “But the rule of lenity does not apply where statutes can be reconciled in a way that reflects the legislature’s clear intent.” State v. R.J., 121 Wn. App. 215, 217 n.2, 88 P.3d 411 (2004). Here, every indication is that former RCW 26.50.110 was merely awkwardly drafted, and that the legislature always intended to criminalize violations of domestic violence no-contact orders. This being the case, we will not apply the rule of lenity in frustration of the legislature’s intent.
144 Wn. App. at 420.


I have included this extensive quotation from Bunker because I could not improve its persuasive value by trying to paraphrase it or by including shorter excerpts.


 As Judge Quinn-Brintnall noted in her dissent in Hogan, it is difficult to imagine that the legislature intended former ROW 26.50.110(1) to criminalize an inmate’s contact through a glass partition with the party protected by the no-contact order, who came to visit him in jail. Here, it is difficult to imagine that the legislature intended two allegedly inadvertent e-mails to the protected party to trigger 52 months’ imprisonment for Allen. Nevertheless, these choices are for the legislature to make, not the courts; and the legislature has spoken in its 2007 amendment, before we rendered our decisions on this issue.